CANTY, J.
Plaintiff brought this action to recover the value of services rendered by him for defendant from April 1 to December 6, 1895, in assisting defendant in his business of dealing in and selling farm lands in this state. The only issue on the trial was the value of plaintiff’s services. Plaintiff had a verdict, and, from an order denying a new trial, defendant appeals.
The only question raised on this appeal is the ruling of the court permitting one Norton, a witness called by plaintiff, to testify as an expert to the value of plaintiff’s services. Norton testified that he heard a part, but not all, of the testimony of plaintiff as to the character of the services performed by plaintiff. The bill of exceptions contains a statement of the character of these services as testified to by plaintiff, and it appears from the evidence of Norton that the hind of services so performed were not exceptional or peculiar, but are a familiar type of services rendered in. that line of business, to wit, doing advertising, distributing circulars, looking up customers, taking them out in the country, and showing the lands for sale. Under the circumstances, we cannot say that it was error to admit the testimony complained of.
Order affirmed.